PER CURIAM.
It appearing that A. M. Morse, one of the respondents herein, is not a necessary or proper party to this proceeding, it is ordered that the proceedings as to him he dismissed. It further appearing from its answer herein that the respondent board of county commissioners has fully complied with the demands of the alternative writ, it is ordered that the proceedings as to the hoard be also dismissed and that the relator have and recover his costs as against the board. The respondent Morse is entitled to recover his costs of relator.